Citation Nr: 9923198	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an increased disability rating for left 
trapezius muscle strain, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for tension headaches, and 
assigned a 10 percent rating for left trapezius muscle 
strain.  The veteran has since relocated, and the case is now 
being handled through the Montgomery, Alabama, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has chronic, recurrent tension headaches that 
began during service and have continued after separation from 
service.

3.  Chronic strain of the veteran's left trapezius muscle is 
currently manifested by no more than moderate muscle 
impairment, without evidence of limitation of motion, pain on 
motion, weakness, or excess fatigability.


CONCLUSIONS OF LAW

1.  Chronic, recurrent tension headaches were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for a left trapezius muscle strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.73, Diagnostic Codes 5301, 
5322 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tension Headaches
The veteran contends that he has chronic, recurrent tension 
headaches that began during service.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran's claim 
for service connection for tension headaches is supported by 
reports that the veteran had frequent, recurrent headaches 
during service.  The Board finds that this evidence is 
sufficient to create a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

No headaches were reported when the veteran was examined in 
January 1975 for entrance into service.  The veteran's 
service medical records reflect that he was seen on a number 
of occasions from 1992 to 1995 for pain in the left side of 
his neck.  The veteran reported that the neck pain was 
accompanied by headaches.  He reported that he had headaches 
nearly every day.  The professionals who treated the veteran 
described the neck pain as chronic muscle strain, and the 
headaches as recurrent tension headaches.  In a medical 
history report completed in February 1995, the veteran 
reported headaches occurring daily since 1993.  He attributed 
the headaches to the neck muscle strain.  The report of the 
February 1995 medical examination of the veteran for 
separation from service did not mention headaches.

In a July 1995 substantive appeal, the veteran asserted that 
he continued to have headaches that were recurrent and 
chronic, having occurred nearly every day for many months.  
On VA medical examination in February 1999, the veteran 
reported that he believed that his neck strain may have begun 
while he was working under a desk, hooking up a computer, in 
1993.  He reported that his ongoing neck pain led to 
headaches.  He reported that physical therapy and medications 
had not alleviated his neck pain or his headaches.

The evidence indicates that the veteran began to have 
frequent, almost daily, headaches during service.  In most 
instances, headaches are not accompanied by objective, 
outwardly observable signs.  Nonetheless, the veteran's 
reports regarding his headaches are reasonably consistent and 
credible, and the professionals who saw him during service 
recorded without comment the symptoms that he described.  The 
veteran has reported that the almost daily headaches have 
continued since service.  Overall, the Board finds that the 
evidence reasonably shows that the veteran has chronic, 
recurrent tension headaches that began during service.  
Therefore, the Board grants service connection for tension 
headaches.

Left Trapezius Muscle Strain
The veteran is seeking a disability rating greater than the 
current 10 percent rating for his service-connected left 
trapezius muscle strain.  The veteran appealed the rating 
that the RO initially assigned for that disorder.  The Court 
has established that when a claimant was awarded service 
connection for a disability, and the claimant subsequently 
appealed the RO's initial assignment of the rating for those 
disabilities, the claim is well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The rating schedule provides for ratings higher than 10 
percent for strain of the trapezius muscle.  The Board finds 
that the veteran's claim for an increased rating is well 
grounded.  In addition, the Board is satisfied that the facts 
relevant to the increased rating claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

As noted above, the veteran received treatment during service 
from 1992 to 1995 for pain in the left side of his neck.  The 
professionals who treated the veteran noted that he had pain 
with certain motions of the neck.  The examiners noted 
tightness in the veteran's left trapezius muscle.  The neck 
pain was assessed as chronic muscle strain.  In a February 
1995 medical history report, the veteran indicated that he 
took pain medication for chronic, recurring pain in the left 
side of his neck.  In his July 1995 substantive appeal, the 
veteran wrote that his trapezius muscle strain should be 
rated higher than 10 percent because the muscle strain 
regularly caused him to have headaches and problems with 
sleep.

On VA medical examination in February 1999, the veteran 
reported that he continued to have chronic, steady pain in 
the left side of his neck.  He reported that medication had 
not helped with the symptoms, and that he had stopped taking 
medication.  The veteran reported that his muscle pain and 
accompanying headaches interfered with sleep.  The examining 
physician found that the neck and left shoulder areas had no 
wounds, no scars, no tissue loss, no adhesions, and no 
discernible damage to tendons, bones, joints, or nerves.  The 
muscle group had good strength, with no detectable 
herniation.  The muscle group was able to move the joint 
through a normal range of motion, and movement was not 
limited by pain, easy fatigability, or weakness.  The 
examiner's assessment was strain of the left trapezius 
muscle, with no loss of function due to pain.  Neurological 
examination performed in February 1999 revealed no evidence 
of radiculopathy or neuropathy of the cervical spine.  The 
examining neurologist concluded that the veteran's symptoms 
most likely reflected a fibromyalgic type process.

The service medical records indicate that the veteran is 
right handed.  Under the rating schedule, impairment of the 
group of muscles, including the trapezius, that controls the 
scapula and shoulder, on the nondominant side, is rated as 0 
percent if slight, 10 percent if moderate, 20 percent if 
moderately severe, and 30 percent if severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301 (1998).  Impairment of the group 
of muscles, including the trapezius, that controls certain 
movements of the head is rated as 0 percent if slight, 10 
percent if moderate, 20 percent if moderately severe, and 30 
percent if severe.  38 C.F.R. § 4.73, Diagnostic Code 5322 
(1998).

The medical evidence indicates that the veteran's left 
trapezius strain does not currently produce limitation of 
motion or pain on motion.  The condition was not shown 
currently to cause limitation of function due to weakness or 
fatigability.  Overall, the evidence does not indicate that 
the impairment of the trapezius and surrounding muscles is 
currently more than moderate.  Thus, the preponderance of the 
evidence is against an increase above the current 10 percent 
rating for the left trapezius strain.


Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for tension headaches is 
granted.


Entitlement to a disability rating in excess of 10 percent 
for left trapezius muscle strain is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

